                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

STEVEN TYLER,


                     Plaintiff,
                                                                Case No. 2:19-cv-4393
       v.
                                                                Chief Judge Algenon L. Marbley
                                                                Magistrate Judge Jolson
GEORGE W. LAVENDER, JR., et al.,

                     Defendants.



                            REPORT AND RECOMMENDATION

       On February 19, 2020, the Undersigned ordered Plaintiff to show good cause within

fourteen days why this action should not be dismissed for failure to serve Defendants and why an

extension of time to effect service should be allowed. (Doc. 2). Over a month has passed, and

Plaintiff has failed to effect service on Defendants or respond to the show cause order. As the

Undersigned noted in her show cause order, Rule 4(m) of the Federal Rules of Civil Procedure

requires the Court to dismiss an action without prejudice if the defendant is not served within 90

days after the complaint is filed unless the plaintiff shows good cause for the failure.

       Based upon the foregoing, it is RECOMMENDED that this action be DISMISSED

without prejudice for failure to timely effect service of process under Rule 4(m) of Federal

Rules of Civil Procedure.

                                    Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with
supporting authority for the objection(s).     A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: March 27, 2020                                /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE
